FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                             May 22, 2019
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
 JAMES RUDNICK,

       Plaintiff - Appellant,

 v.                                                         No. 18-1260
                                                (D.C. No. 1:16-CV-02071-RM-KLM)
 RICK RAEMISCH; JOHN                                         (D. Colo.)
 CHAPDELAINE; JENNIFER
 ANDERSON; NICOLE WILSON; ERIC
 HOFFMAN; BROWN; DAVID CUSTER;
 DARREN COREY; WILLIAM
 SHERWOOD,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, McKAY, and LUCERO, Circuit Judges.
                  _________________________________

      James Rudnick appeals a district court order dismissing his 42 U.S.C. § 1983

complaint. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                           I

      Rudnick sued numerous individuals employed by the Colorado Department of


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Corrections (“CDOC”). He alleged defendants violated his constitutional rights by

restricting his access to the prison’s law library and his ability to print legal materials;

viewing, sharing, and threatening to delete his legal files; and confiscating his personal

eyeglasses and replacing them with state-issued eyeglasses.

       From the 186 pages comprising the second amended complaint, the district court

discerned seven claims for relief: (1) blocked access to the courts in violation of the First

Amendment; (2) seizure of legal materials in violation of the Fourth Amendment;

(3) denial of due process and equal protection regarding access to legal files; (4) violation

of the right to confidentiality; (5) retaliation in violation of the First Amendment;

(6) deliberate indifference to medical needs; and (7) unconstitutional policies concerning

administrative remedies.

       Acting under 28 U.S.C. § 1915(e)(2)(B)(i), the district court sua sponte dismissed

various defendants against whom there were no allegations of personal participation, and

dismissed claims for monetary damages against other defendants sued in their official

capacities. It also denied Rudnick’s motion for injunctive relief. In an interlocutory

appeal, we affirmed the injunction ruling. See Rudnick v. Raemisch, 731 F. App’x 753,

756 (10th Cir. 2018) (unpublished).

       The remaining defendants moved to dismiss in the district court. A magistrate

judge recommended Rudnick’s claims be dismissed because he failed to allege a

plausible constitutional violation and defendants were entitled to qualified immunity.

Over Rudnick’s objections, the district court accepted that recommendation and entered

judgment in defendants’ favor. Rudnick now appeals.

                                               2
                                              II

       We review de novo the grant of a motion to dismiss under Fed. R. Civ. P. 12(b)(6)

due to qualified immunity. Denver Justice & Peace Comm., Inc. v. City of Golden, 405
F.3d 923, 927 (10th Cir. 2005). “To survive a motion to dismiss based on qualified

immunity, the plaintiff must allege sufficient facts that show—when taken as true—the

defendant plausibly violated his constitutional rights, which were clearly established at

the time of violation.” Schwartz v. Booker, 702 F.3d 573, 579 (10th Cir. 2012).

       Rudnick argues that dismissal was inappropriate because his claims were

supported by the weight of the evidence and because the district court did not consider all

his filings cumulatively. On a Rule 12(b)(6) motion, however, the focus of the judicial

inquiry is on the complaint’s factual allegations. See SEC v. Shields, 744 F.3d 633, 640

(10th Cir. 2014). A district court may consider “documents that the complaint

incorporates by reference” and “documents referred to in the complaint if the documents

are central to the plaintiff’s claim and the parties do not dispute the documents’

authenticity.” Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010) (quotation omitted).

But Rudnick does not explain how any specific document he filed supports the

plausibility of any particular claim for relief. Although we liberally construe a pro se

litigant’s filings, we nevertheless require a pro se litigant to provide “succinct, clear and

accurate” arguments “with citations to the authorities and parts of the record on which

[he] relies.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840-41 (10th Cir.

2005) (quotation omitted). We may not “serv[e] as the litigant’s attorney in constructing

arguments and searching the record.” Id. at 840.

                                              3
          Rudnick contends the district court erred by deciding the motion to dismiss

without a hearing. But a hearing on a motion to dismiss is not required. See Steele v.

Fed. Bureau of Prisons, 355 F.3d 1204, 1214 (10th Cir. 2003), abrogated on other

grounds by Jones v. Bock, 549 U.S. 199, 215 (2007). To the extent Rudnick asserts that

his right to a jury trial forecloses a motion to dismiss, he is mistaken. See Smith v.

Kitchen, 156 F.3d 1025, 1029 (10th Cir. 1997). Rudnick further argues the district court

erred by failing to include in its ruling the facts and law cited in his injunction appeal and

by construing his complaint as containing seven claims rather than five claims. But he

again fails to explain how these points bear on the plausibility of any of his claims for

relief.

          On the merits, Rudnick argues the deprivation of proper eyeglasses violates the

Eighth Amendment. He is correct that “the removal of [an inmate’s] prescription

eyeglasses” is constitutionally problematic. Mitchell v. Maynard, 80 F.3d 1433, 1443

(10th Cir. 1996). But Rudnick alleged he was given state-issued eyeglasses that matched

a prior prescription, and he was given the opportunity for an eye exam and new state-

issued eyeglasses within one year. These allegations do not support a plausible deliberate

indifference claim, which requires that a prison official “knows of and disregards an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

          Next, Rudnick contests the dismissal of his claim that CDOC grievance

procedures violate his procedural due process rights. As the magistrate judge correctly

pointed out, however, prisoners lack a liberty interest in grievance procedures. See

Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001); see also Geiger v. Jowers, 404

                                               4
F.3d 371, 374 (5th Cir. 2005) (per curiam). Accordingly, Rudnick’s procedural due

process claim fails.

       Finally, Rudnick challenges the dismissal of his access-to-courts claim. But a

plausible access-to-courts claim requires a prisoner demonstrate he “was frustrated or

impeded in his efforts to pursue a nonfrivolous legal claim concerning his conviction or

his conditions of confinement.” Gee, 627 F.3d at 1191. Rudnick fails to carry this

burden.

                                            III

       AFFIRMED. Because Rudnick fails to advance “a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal,” DeBardeleben v.

Quinlan, 937 F.2d 502, 505 (10th Cir. 1991), we DENY his motion to proceed

in forma pauperis, and we direct him to make full and immediate payment of all

outstanding appellate filing fees.1


                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




       1
        To the extent Rudnick’s May 2, 2019 “Demand for Order” requests waiving the
appellate filing fee due to the expenses of his multiple other court cases, the request is
denied. See 28 U.S.C. § 1915(b)(1).
                                             5